Mason, J.
(concurring specially) : I fully agree with the decision, and with the opinion, except as to the matter covered by paragraph 9 of the syllabus. The meaning there given to section 6 of the factory act makes a stronger and doubtless a better law, but I have difficulty in finding it in the language of the statute. Each of the first four sections prescribes some type of safety device. Section 6 says that the plaintiff need only prove in the first instance an injury resulting from a failure of the defendant to provide his establishment “with safeguards as required by this act.” The term “safeguards” seems to refer to all the safety devices required by the act — not merely to those covered by section 4. The force of the provision, as applied to sections 1, 2 and 3, must be that while no recovery can be had unless certain facts exist — for instance, that the injury was received by an employee in the course of his duty — such facts are a matter of defense, and in the first instance the plaintiff need only show a violation of the act and a consequent injury. I think it means the same as applied to section 4, and that the plaintiff has the burden *637of proving a violation of the law. The law requires a saw, for instance, to be guarded, in any case where that is practicable. Unless it is practicable there is no requirement. The safeguard required by the act is a guard where it is practicable. Until it is shown that a guard was practicable no violation is shown. Of course the plaintiff need not call expert machinists to testify on the subject. But it seems in harmony with the language of the act that he should give such a description of the machinery and its operation that the jury may be able to form an opinion oh the question.
Section 3 requires at least one fire escape in manufacturing establishments three or more stories high. A plaintiff suing under that provision would have to show not only that there was no fire escape, but that the building had three stories. It further provides that as many more fire escapes shall be constructed as may be reasonably necessary. If one fire escape was provided and the plaintiff complained of the lack of another, I think he should have the burden of showing that another was reasonably necessary. So if he were injured by reason of a fast pulley, I think he should show that it was used in such a way that it would have been practicable to have substituted a loose pulley.